Citation Nr: 1220130	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to February 1962.  The Veteran died on September [redacted], 2007, and the appellant in this case is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  The appellant timely appealed that issue.

This case was initially before the Board in March 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the appellant has not been sent notice as to how to substantiate her claim, particularly the notice that is required by Hupp above, nor has she received the type of notice required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that a remand is required in order to correct  this notice deficiency.

Additionally, a VA Form 21-22 signed by the Veteran in March 1995, which assigned Disabled American Veterans as his representative, is of record; the appellant submitted a notice of disagreement through a letter from Disabled American Veterans, but no formal VA Form 21-22 declaring that Disabled American Veterans as her representative appears in the file.  Accordingly, on remand, such a VA Form 21-22 should be associated with the claims file if indeed they are serving as the representative in this matter.  If another organization or individual is representing the appellant, then appropriate documentation to that affect should be added to the record.  If the appellant is unrepresented, then she  should be informed of her right to representation in the notice to be issued as instructed above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA Form 21-22 (or VA 21-22a) for the appellant's representative, whether such is Disabled American Veterans or some other Veterans Service Organization (or any such duly-appointed private representative)-if such exists-and associate that document with the claims file.

2.  Send the appellant appropriate notice with respect to her claim for service connection for cause of the Veteran's death.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Such notice should additionally inform the appellant of her right to be represented, if she is currently unrepresented.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


